Case: 19-60255      Document: 00515494382         Page: 1    Date Filed: 07/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-60255
                                  Summary Calendar                     United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 17, 2020
SINDY YULISSA ALVIZURES-SIS,
                                                                         Lyle W. Cayce
                                                                              Clerk
                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 598 541


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Sindy Yulissa Alvizures-Sis, a native and citizen of Guatemala, petitions
for review of the decision of the Board of Immigration Appeals (BIA) dismissing
her appeal of an Immigration Judge’s (IJ) decision to deny her second motion
to reopen her removal proceedings. She asserts that the BIA incorrectly
disposed of her motion to reopen in which she contended that she established




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60255    Document: 00515494382     Page: 2   Date Filed: 07/17/2020


                                 No. 19-60255

changed country conditions in Guatemala since her original order of removal
in 2005.
      We review the order of the BIA and will consider the IJ’s decision only
where, as here, it affected the BIA’s opinion. Hernandez-Castillo v. Sessions,
875 F.3d 199, 204 (5th Cir. 2017). We review questions of law de novo and will
accept the BIA’s findings of fact unless the evidence compels a contrary
conclusion. Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
      Alvizures-Sis argues that she has submitted evidence demonstrating
that violence against women in Guatemala has increased significantly from
the time of her removal order in 2005 to the filing of her second motion to
reopen in 2017. A petitioner may file a motion to reopen at any time if the
motion “is based on changed country conditions arising in the country of
nationality . . . if such evidence is material and was not available and would
not have been discovered or presented at the previous proceeding. 8 U.S.C. §
1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii); 8 C.F.R. § 1003.23(b)(4)(i). In
order to establish a change in country conditions sufficient to warrant
reopening the proceedings, Alvizures-Sis had to present material evidence that
meaningfully compared the conditions at the time of the removal hearing with
the conditions at the time of the motion to reopen. See Nunez v. Sessions, 882
F.3d 499, 508–09 (5th Cir. 2018); Matter of S-Y-G-, 24 I. & N. Dec. 247, 253
(BIA 2007). Alvizures-Sis acknowledges that she did not submit any evidence
showing the relevant conditions in Guatemala at the time of her removal
hearing. Thus, she has failed to offer material evidence of changed country
conditions, see Nunez, 882 F.3d at 508, and the BIA did not abuse its discretion
in denying her motion to reopen on this basis, see Panjwani v. Gonzales, 401
F.3d 626, 632–33 (5th Cir. 2005).




                                       2
    Case: 19-60255    Document: 00515494382     Page: 3   Date Filed: 07/17/2020


                                 No. 19-60255

      By failing to brief the issue, Alvizures-Sis has abandoned any challenge
to the BIA’s denial of her motion for sua sponte reopening. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, the petition for review is DENIED.




                                       3